Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, rendered February 16, 1973, which imposed upon him an indeterminate prison term not to exceed three years, upon his plea of guilty of robbery in the third degree, a class D felony. Sentence modified, as a matter of discretion in the interest of justice, by changing it to a certification of defendant to the care and custody of the Drug Abuse Control Commission (formerly the Narcotic Addiction Control Commission) for a period of not more than 60 months or defendant’s earlier discharge by the commission as rehabilitated, and to run concurrently with a sentence previously imposed by the County Court, Suffolk County, on September 25, 1972. Under all the circumstances herein, we are of the opinion that the sentence imposed was inappropriate and constituted an improvident exercise of discretion. Hopkins, Acting P. J., Munder, Latham, Shapiro and Brennan, JJ., concur.